ORDER

This matter came before the Court on the joint Petition of the Attorney Grievance Commission of Maryland and Respondent, Timothy Brown, to place Respondent on Indefinite Suspension.
The Court, having considered the Petition, it is this 28th day of October, 1993
ORDERED that Respondent, TIMOTHY BROWN, be and he is hereby indefinitely suspended from the practice of law in the State of Maryland effective this 28th day of October, 1993, and it is further,
ORDERED, that as a condition precedent to Respondent’s reinstatement to the Bar, the following conditions must be fulfilled:
[1] Respondent return the sum of $600 to Yvonne Cherry;
[2] Respondent present satisfactory evidence to the Court that he is competent to take care of his personal and business obligations;
[3] Respondent be re-admitted only under the supervision of an attorney monitor satisfactory to Bar Counsel who will monitor his practice for a period of two years, have access to client files and to co-sign checks on Respondent’s escrow account. The monitor is to submit monthly reports for six *452months and quarterly reports for the following eighteen months to Bar Counsel.
[4] Respondent is to pay the costs in the amount of $854.00.
It is further ORDERED, that the Clerk of this Court shall remove the name of TIMOTHY BROWN from the register of attorneys in this Court until further Order of this Court and certify that fact to the Clients’ Security Trust Fund and the Clerks of all judicial tribunals in this State in accordance with Rule BV13.